        Case 1:13-cv-07789-LGS Document 1387 Filed 02/03/20 Page 1 of 2



VIA ECF


February 3, 2020

Honorable Lorna G. Schofield
U.S. District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

       Re:     In re Foreign Exchange Benchmark Rates Antitrust Litigation
               Case No. 1:13-cv-07789-LGS (S.D.N.Y.)

Dear Judge Schofield:

        Plaintiff Class write to apprise the Court that an open issue currently the subject of a meet
and confer with Defendants is similarly at issue in a pending dispute raised last Friday before the
Court in Nypl v. JPMorgan Chase & Co., 1:15-cv-09300-LGS (hereafter “Nypl”) (ECF No. 490),
and the Class respectfully request the opportunity to be heard on the issue before a ruling issues
that could potentially prejudice its rights.

        On December 23, 2019, the Class issued Notices of Rule 30(b)(6) Depositions on 11
Defendants, including non-settling Defendant Credit Suisse. The notices seek corporate
representative testimony concerning various guilty pleas and consent orders issued by various
government regulators with (or against) the 11 Defendants. On January 3, 2020, the Nypl plaintiffs
issued copycat Rule 30(b)(6) notices that contained nearly identical deposition topics. That same
day, the Nypl plaintiffs also issued deposition notices directed to the various Defendant executives
who signed the consent orders identified in the Rule 30(b)(6) deposition notices. The Class did
not issue those individual deposition notices.

        On January 16-17, 2020, all 11 Defendants responded to the Class’s deposition notices and
requested a meet and confer. That meet and confer took place on January 31, 2020 at 2:30 p.m.,
and the parties are still attempting to resolve any remaining differences. But, this Court’s order in
Nypl required the Nypl plaintiffs and the Defendants to submit the parties’ respective positions
regarding the various outstanding Nypl deposition notices to this Court on January 31. While much
of that dispute does not impact the Class, the aspect of the dispute concerning the Rule 30(b)(6)
deposition notices overlaps with the Rule 30(b)(6) dispute that the parties in this case are still
trying to resolve.

       Because the Court’s resolution of the Rule 30(b)(6) deposition notices in Nypl may
conceivably have persuasive value to the Court in ruling on the Class’s similar, and earlier in time,
Rule 30(b)(6) deposition notices, the Class respectfully request the right to be heard on the
propriety of its deposition topics before the Court issues its ruling in Nypl. The Class anticipate
        Case 1:13-cv-07789-LGS Document 1387 Filed 02/03/20 Page 2 of 2
Honorable Lorna G. Schofield
February 3, 2020
Page 2


being able to submit its moving papers within the next week if a resolution cannot be reached with
the 11 Defendants.


                                     Respectfully submitted,

 SCOTT+SCOTT ATTORNEYS                             HAUSFELD LLP
 AT LAW LLP

  s/ Christopher M. Burke                           s/ Michael D. Hausfeld
 Christopher M. Burke                              Michael D. Hausfeld
 600 W. Broadway, Suite 3300                       1700 K Street, NW, Suite 650
 San Diego, CA 92101                               Washington, DC 20006
 Telephone: 619-233-4565                           Telephone: 202-540-7200
 cburke@scott-scott.com                            mhausfeld@hausfeld.com
                                     Class Counsel
